Citation Nr: 0912213	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to August 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).  In February 2009, the Veteran 
testified at a personal hearing before the undersigned.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
PTSD.  Post-service treatment records demonstrate that the 
Veteran has been diagnosed with PTSD that is that due to both 
combat and non-combat related stressors.  The Veteran, whose 
military occupational specialty was that of a general vehicle 
repairman, reported that such stressors include 1) witnessing 
a Vietnamese girl get burned in a gasoline explosion; 2) 
witnessing an accident in which a Sergeant's arm got sucked 
into a drive sprocket while working in the motor pool; 3) 
being at a Korean bar where a grenade almost went off; 4) 
almost having his adopted dog shot by the military police; 5) 
recovering dead Vietnamese bodies while on a police detail; 
6) being exposed to rocket/ mortar attacks and sniper fire 
while on convoy duty; 7) being involved in a rocket attack 
against his barracks while stationed at Binh Thuy; and, 8) 
being involved in race riot incident where, on the day of his 
arrival, a black soldier took over one of the guard towers 
and shot at white soldiers.

The record reflects that the RO has attempted to verify the 
Veteran's stressors.  The October 2008 Supplemental Statement 
of the Case (SSOC) demonstrates that the RO was able to 
verify the incident involving the Veteran's Sergeant, but was 
not able to verify the incident involving the black soldier 
because no record was found of its occurrence.  In its 
October 2008 SSOC, the RO also indicated that it could not 
verify some of the Veteran's stressors because incidents that 
almost happened or events involving civilians could not be 
verified.  The RO further noted that the Veteran did not 
provide enough specific information (including where and 
when, within a 60 day timeframe) about the convoy and rocket 
attack related stressors to enable them to be verified.  In 
this regard, the Board notes that the RO's information 
request to the U.S. Army and Joint Services Records Research 
Center (JSRRC) was appears to have been limited to the 
verification to stressor #8 (the alleged race riot incident).  

However, in reviewing the record, the Board observes that the 
Veteran has, in fact, provided enough information about the 
barracks rocket attack stressor for the RO to make another 
attempt to verify it.  In this regard, according to the 
Veteran in his November 2003 stressor statement, the claimed 
rocket attack occurred at Binh Thuy, outside of his barracks.  
Further, during his January 2008 Decision Review Officer 
(DRO) hearing, the Veteran indicated that the rocket attacks 
on Binh Thuy occurred between July and August 1971 at around 
1:00 AM (Transcript (T.) at page (pg.) 13).  He stated that 
the barracks were often hit due to the Vietnamese 
overshooting or undershooting at the Navy base beside the 
barracks.  Therefore, based on this information, the Board 
finds that another attempt should be made to verify the 
Veteran's combat-related stressors, including whether his 
unit was involved rocket attacks at Binh Thuy in July or 
August 1971.  

VA treatment reports associate the Veteran's PTSD, in part, 
to his coming under enemy rocket attacks (stressor #7).  The 
Board notes that the May 2008 VA examiner similarly found 
that the Veteran's PTSD was due to his Vietnam war 
experiences.  The VA examiner indicated that the Veteran's 
PTSD was not a result of the verified stressor of witnessing 
an accident in which a Sergeant's arm got sucked into a drive 
sprocket while working in the motor pool (stressor #2).  
Thus, if information is obtained which indicates that the 
Veteran was engaged combat-related situations, which would 
include coming under enemy rocket attack, he should be 
scheduled for a new examination to determine if such 
stressor(s) is related to his current diagnosis of PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate steps should be taken to 
request the Veteran to provide specific 
details about the stressful events he 
claims to have experienced while serving 
in Vietnam.  In this regard, the Veteran 
should be asked to provide, as precisely 
as possible, the dates and places of each 
claimed stressful event, as well as his 
unit assignment at the time of each 
claimed stressor.  The Veteran should 
also be asked to expound on the rocket 
and mortar attacks that he was exposed to 
in Vietnam, including while on convoys, 
as well as while at Binh Thuy between 
July 1971 and August 1971.  The Veteran 
should be advised that this information 
is vital to his claim and that failure to 
provide the requested information may 
result in denial of the claim. 

2.  With the information provided by the 
Veteran, including his testimony at his 
January 2008 DRO hearing and his February 
2009 Board hearing, review the file and 
prepare a summary of all the claimed 
stressors.  This summary must be prepared 
regardless of whether the Veteran 
provides any additional statements. Send 
this summary and a copy of his DD Form 
214 and all associated service documents 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC).

The JSRRC should be requested to provide 
any additional information that might 
corroborate the Veteran's alleged 
stressors.  Specifically, it should be 
asked where the Veteran's unit (440th 
Transportation Company, Terminal 
Transfer) was stationed during the period 
that he served in Vietnam (February 1971 
to August 1971), including if the unit 
was ever stationed at Binh Thuy.  The 
JSRRC should indicate whether any base at 
which the Veteran was stationed, 
including Binh Thuy and its associated 
barracks, was subjected to rocket or 
mortar attacks between July and August 
1971.   

If the search for corroborating 
information leads to negative results, 
this should be documented in the claims 
file.  If no additional service records 
or unit histories can be found, or if 
they have been destroyed, ask for 
specific written confirmation of that 
fact.

3.  Following the above, a specific 
determination should be made, based upon 
the complete record, as to whether combat 
activity with the enemy (including actual 
combat or combat-related incidents) is 
deemed verified by VA.

4.  If, and only if, it is verified that 
the Veteran either engaged in combat or 
was involved in combat-related incidents, 
schedule the Veteran for a VA psychiatric 
examination to determine the existence 
and etiology of any currently manifested 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  In determining whether the 
Veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified history detailed 
in the records by the JSRRC or the AOJ 
may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must specifically 
identify which stressor detailed in the 
report of JSRRC serves as the basis for 
that conclusion, or whether the currently 
manifested PTSD is related to other 
nonservice or non-verified events 
specified in the examination report.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished. A complete rationale for 
all opinions offered should be provided.

5.  Following completion of the above, 
the Veteran's claim should be 
readjudicated.  If the benefit on appeal 
is not granted, then the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

